Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000145
                                                       20-OCT-2015
                                                       11:55 AM



                            SCWC-13-0000145

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                         JOSHUA JUAN WILHELM,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000145; FC-CR. NO. 12-1-1234)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on September 10, 2015, is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 20, 2015.

Shawn A. Luiz                      /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson